FILE COPY




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                        December 15, 2021

                                       No. 04-20-00356-CR

                                    John Stewart MUELLER,
                                            Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                   From the 198th Judicial District Court, Bandera County, Texas
                                 Trial Court No. CR-XX-XXXXXXX
                           Honorable M. Rex Emerson, Judge Presiding


                                          ORDER
Sitting:         Rebeca C. Martinez, Chief Justice
                 Patricia O. Alvarez, Justice
                 Beth Watkins, Justice

        Appellant’s brief was originally due November 5, 2021. Appellant’s first motion for
extension of time was granted, extending the deadline for filing the brief to December 6, 2021.
On December 6, 2021, appellant filed a motion requesting an additional extension of time to file
the brief until January 5, 2022, for a total extension of 60 days. After consideration, we GRANT
the motion and ORDER appellant to file the brief by January 5, 2022.


           It is so ORDERED December 15, 2021.

                                                                   PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT